                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

 DARRICK HAROLD MEEKS, SR.,         )
                                    )
     Plaintiff,                     )                   Civil Action No. 3:18-cv-00069-GFVT
                                    )
 v.                                 )
                                    )
 FRANKLIN COUNTY, KENTUCKY, et al., )                       MEMORANDUM OPINION
                                    )                               &
     Defendants.                    )                             ORDER

                                       *** *** *** ***

       Darrick Harold Meeks, Sr., is an inmate at Men’s Central Jail in Los Angeles, California.

Proceeding without an attorney, Meeks filed a civil rights complaint with this Court pursuant to

42 U.S.C. § 1983. [R. 1]. That complaint, however, was not on a form approved for use by this

Court, as required by Local Rule 5.2(a). Meeks also failed to pay the filing and administrative

fees or complete the proper forms in order to seek leave to proceed as a pauper in this action.

Therefore, the Court entered an order directing Meeks to cure these deficiencies in order to

proceed with his case. [R. 5].

       Meeks has now filed a complaint using the proper, Court-approved form. [R. 6]. In that

submission, Meeks lists two defendants: (A) the Franklin County Sheriff’s Department; and

(B) the Franklin County Prosecutor’s Office. [Id. at 1]. Meeks then alleges that members of the

Franklin County Sherriff’s Department’s Drug Task Force conducted a warrantless search of a

residence, seized certain substances, arrested him, and held him for more than three months

while prosecutors pursued drug-related charges against him. [See id. at 2-3]. Meeks then

suggests that officials later determined that the substances seized were not in fact drugs, and, as a

result, they dropped the charges against him. [See id. at 3]. Meeks now claims that the Franklin
County Sheriff’s Department and Franklin County Prosecutor’s Office violated his federal

constitutional rights by falsely arresting him, engaging in an overzealous prosecution, and

inflicting cruel and unusual punishment on him. [See id. at 4]. Ultimately, Meeks is seeking

$500 billion in money damages. [See id. at 6]. Meeks’s submission is now before the Court on

initial screening pursuant to 28 U.S.C. § 1915A.

       The Court will dismiss Meeks’s constitutional claims against the Franklin County

Sheriff’s Department and the Franklin County Prosecutor’s Office, the two defendants he names

in his complaint. [R. 6 at 1]. With respect to the Franklin County Sheriff’s Department, the

United States Court of Appeals for the Sixth Circuit has repeatedly made it clear that this kind of

entity may not be sued for money damages for alleged constitutional violations under § 1983.

See, e.g., Mayers v. Williams, No. 16-5409, 2017 WL 4857567, at *3 (6th Cir. Apr. 21, 2017)

(recognizing that “neither the police department nor the task force may be sued”); Matthews v.

Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (stating that “the Police Department is not an entity

which may be sued”); Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir. 1991) (holding that a

sheriff’s department is not a legal entity subject to suit under § 1983). And with respect to the

Franklin County Prosecutor’s Office, Meeks simply has not alleged enough facts to state a viable

constitutional claim against this entity. Plus, even if Meeks had offered more facts in his

complaint, he certainly has not alleged facts sufficient to overcome the immunity generally

afforded prosecutors pursuing criminal cases. See Adams v. Hanson, 656 F.3d 397, 401-03 (6th

Cir. 2011) (citing and discussing Imbler v. Pachtman, 424 U.S. 409 (1976)).

       Finally, even if this Court construes Meeks’s claims against Franklin County itself, those

claims still fail to survive initial screening. That is because Meeks has not clearly alleged that

the facts about which he complains are the product of a county policy or custom, as required to



                                                  2
state a claim for relief against the county. See Thomas v. City of Chattanooga, 398 F.3d 426,

429 (6th Cir. 2005) (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690

(1978)). Thus, to the extent that Meeks is seeking relief against Franklin County, those claims

are likewise unavailing.

       Accordingly, it is ORDERED as follows:

       1.      Meeks’s constitutional claims against the Franklin County Sheriff’s Department

and the Franklin County Prosecutor’s Office, the only claims he asserts in his complaint [R. 6],

are DISMISSED with prejudice.

       2. All pending motions are DENIED as moot.

       3. This action is STRICKEN from the Court’s docket.

       4. A corresponding Judgment will be entered this date.

       This 15th day of April, 2019.




                                                3
